DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 4/20/2022 have been fully considered but they are not persuasive.
First and foremost, the examiner would like to make applicant aware of the patent board decision mailed 4/27/2022 in application 16/163175 to Knox.  While the claims and rejections in the ‘175 application are not exactly the same as the claims and rejections in the current application, they are extremely similar, i.e. the fact pattern is the same.  It is noted that the board upheld the examiner’s 112, 1st and 112, 2nd rejection in the ‘175 application and would seemingly uphold the rejections in the current application for similar reasons.  Applicant should review that board decision before responding. 
Regarding the restriction requirement, the examiner contends that as long as the pending claims remain rejected over prior art, the claims lack unity of invention as the shared claimed features are not “special”.  Until the prior art rejection is withdrawn, the claims remain properly restricted.  If/when a prior art rejection is no longer valid the examiner will rejoin the method claims, but not until that time.  See below for a detailed explanation regarding the prior art rejection.  Furthermore, since the restriction requirement was made final in the previous office action (see NF mailed 10/22/2021), the proper avenue for applicant to argue this restriction is a petition, not a response to an office action. Therefore, applicant’s arguments regarding the restriction requirement are moot.
Regarding the objection to the specification and drawings, applicant’s substitute specification (which is hereby entered) obviates these objections and these objections are withdrawn.  
Regarding the double patenting rejection, applicant’s amendments have overcome this rejection and it is hereby withdrawn. 
Regarding the 112(a) rejection, applicant’s arguments are not persuasive.  To clarify, applicant has chosen to claim a controller based on the effect it has on a specific type of tissue (“the at least one controller is also configured to regulate the scanner for adjusting the relative speed and direction of the focal spots in the optical ophthalmic material to maintain the energy profile below the breakdown threshold of the optical ophthalmic material”).  When applicant decides to claim their device functionally by what it does/achieves rather than what it actually is, i.e. specific laser parameters, the examiner is required to go to applicant’s specification to review what applicant has disclosed that provides this function.  The examiner contends that the claimed effect (“to maintain the energy profile below the breakdown threshold of the optical ophthalmic material”) is clearly achieved by specific combination of laser parameters that equate to a specific “energy profile” and when these laser parameters/energy profile are delivered to a specific type of tissue, this energy profile provides the claimed effect, i.e. being below the breakdown threshold.  The issue is that the examiner has provided prior art that teaches the exact same effect in similar material (optically transparent material; Aria) and the same material (optical ophthalmic material; Knox), as well as the exact same laser parameters, i.e. energy profile, as disclosed by applicant that provides the result, but applicant continues to argue that these references (either individually or in combination) fail to teach the claimed controller.  This seemingly defies logic.  Therefore, if the same parameters and the same effect as disclosed in the prior art do not read on the claimed controller (as argued by applicant with regards to the prior art), then applicant has clearly failed to sufficiently explain what does provide the claimed result and it is unclear what would read on applicant’s claimed controller.  Throughout the 19 pages of arguments, applicant insists that this is a specific configuration, i.e. structure, of a controller (not a desired/intended result/use), but has failed to describe exactly what is required in order to read on this controller configuration.  Specifically, the examiner has gone to the specification and to the best of their ability found what appears to provide the claimed result, i.e. scan speed.  However, when presented with prior art that teaches the same scan speed, along with all of the other necessary laser parameters that form the energy profile, it is applicant’s position that because a single reference does not teach providing the claimed effect on the claimed tissue, then this does not read on the claimed controller.  This is simply not the standard.  It has to be one or the other, either the disclosed laser parameters inherently achieve the claimed effect when applied to certain type of tissue OR applicant has failed to sufficiently describe HOW this function is achieved. 
Applicant argues “While specific speeds and direction units are not delimited in claim 1, one skilled in the art would understand based on the original disclosure that the claim requires configuration of the controller to control speed and directions of the scanned focal spots from multiple working beams in combination with further laser parameters so that the energy profile resulting from the scanned focal spots in the specified material will be maintained below the breakdown threshold of the optical ophthalmic material”.  Therefore, applicant seemingly admits that they have not disclosed the specific parameters (e.g. speed and direction) that provide the claimed result, merely that a POSITA would understand what they are based on the fact that they have to result in the claimed effect.  This is simply not the standard/requirement for written description.  MPEP 2161.01 states “Similarly, original claims may lack written description when the claims define the invention in functional language specifying a desired result but the specification does not sufficiently describe how the function is performed or the result is achieved. For software, this can occur when the algorithm or steps/procedure for performing the computer function are not explained at all or are not explained in sufficient detail (simply restating the function recited in the claim is not necessarily sufficient). In other words, the algorithm or steps/procedure taken to perform the function must be described with sufficient detail so that one of ordinary skill in the art would understand how the inventor intended the function to be performed. See MPEP §§ 2163.02 and 2181, subsection IV.”
	Applicant further argues “Original paragraph [0039] further explains that the energy characteristics, e.g., pulse energy, pulse width, and repetition rate, as well as the spatial offset As and scan speed of a following focal spot must be arranged to account for any residual heat profiles in the optical material as a different base level to which the energy of the following focal spot is added, and that similar considerations also apply when the spatial offset As includes a component that is traverse to the scanning direction”.  However, applicant’s independent claim does not require any specific energy characteristics or specific spatial offset to achieve the claimed result.  This supports the examiner’s rejection even more, as the claims (at least the independent claim) is much broader than what applicant has support for.  Applicant has clearly admitted it themselves, that the pulse energy, pulse width, repetition rate, the spatial offset, in addition to the scan speed and direction provide the claimed effect.  However, the claims only attribute this effect to the scan speed and direction which makes the claims improperly broad as compared to what is disclosed.  If these specific laser parameters are required to obtain the claimed result (as seemingly admitted by applicant) then they need to be properly recited in the claims. 
Regarding the 112, 2nd of claim 1, applicant’s arguments are not persuasive.  Merely restating that the claims are clear, specifically that the controller must adjust/control the scan speed and direction to provide the claimed function is simply not sufficient. MPEP 2173.05(g) states “the use of functional language in a claim may fail ‘to provide a clear-cut indication of the scope of the subject matter embraced by the claim’ and thus be indefinite. In re Swinehart, 439 F.2d 210, 213 (CCPA 1971). For example, when claims merely recite a description of a problem to be solved or a function or result achieved by the invention, the boundaries of the claim scope may be unclear.”  Therefore, because applicant has not sufficiently described what scan speeds and directions provide the claimed result, it is unclear if/how this limitation further limits the structure of the controller.  Explained differently, it is abundantly clear that the article/material worked upon does not limit an apparatus claim (MPEP 2115).  Nothing recited in the claims makes this “refractive index writing system” a device that can only be used to provide a certain effect in a certain material.  Furthermore, it is pervasive throughout the laser surgery field that the same laser can be applied to many different types of tissue to treat many different conditions, ailments, diseases, etc. and the same exact laser device can have a completely different effect when it is applied to different types of tissue.  Therefore, it is imperative that it’s clear exactly what provides this desired effect in tissue, as many different laser devices (used for other types of tissues/applications) could read on the claimed device, even though they may be silent to the inherent effect, they may teach a different effect or they may teach treating a different type of material.  Merely reciting controller “configured” to achieve a specific result does not make it clear what/how that result is achieved.  Applicant has admitted that many laser parameters including pulse energy, pulse duration, repetition rate and spatial offset are necessary to provide the energy profile that results in the claimed effect (see above), however applicant has failed to claim these parameters.  Furthermore, the claims only tie this intended function/result to the scan speed and scan direction, therefore leading to even more questions… are these other unclaimed laser parameters that applicant argues are necessary/required to achieve the result actually required by the claims, as well?  If so, they seemingly need to be recited in the independent claim and specifically tied to the claimed result.
Applicant cannot merely take a known/obvious device (that is used for a different tissue/treatment) and tie a different/new intended effect to a controller “configured” to perform that function and consider it a novel/patentable device.  What makes applicant’s controller “configured” to provide the claimed effect, but not the prior art references that teach the same laser parameters and the same effect?  For example, if applicant’s own laser device was used for, i.e. placed in front of, skin tissue (instead of ophthalmic tissue), is it applicant’s position that applicant’s same controller is now not configured to “to maintain the energy profile below the breakdown threshold of the optical ophthalmic material” merely because it’s used on skin tissue and therefore can’t perform the function?  Is it applicant’s position that a controller can only be configured to achieve a specific effect in a specific material when that device/controller is specifically used on that specific tissue? What makes applicant’s controller configured to achieve the claimed function, if it’s not the disclosed laser parameters?  Is something else required, if so, what? Based on this confusion and lack of explanation in the specification, the examiner contends that applicant has not sufficiently disclosed HOW the controller and therefore the 112, 1st and 2nd rejections are maintained. 
Regarding the other 112, 2nd rejections, applicant’s amendments and related arguments are persuasive and therefore most of the previous 112, 2nd rejections have been withdrawn.  However, applicant’s amendments to claim 9 do not fully overcome the 112, 2nd rejection and have created new 112, 1st and 2nd rejections.
Regarding the 102/103 rejections, applicant has seemingly misconstrued the examiner’s interpretation/rejection.  First, the 112, 1st and 112, 2nd rejections play a major part in the prior art rejections.  Specifically, regarding the broadest reasonable interpretation of the controller.  As discussed above, the examiner reviewed the specification and to the best of their ability figured out what is structurally required by “at least one controller is also configured to regulate the scanner for adjusting the relative speed and direction of the focal spots in the optical ophthalmic material to maintain the energy profile below the breakdown threshold of the optical ophthalmic material.” Based on the review of the disclosed invention as discussed in the specification and the fact that claims only attribute this effect to the scan speed and direction, the examiner determined that a scan speed of up to 10 m/s (Par 0027) and scan speeds exceeding 100 mm/sec (Par 0079) provide this result, as disclosed by applicant.   The examiner is not saying (nor has ever said) that this is merely intended use that “does not limit the claimed invention”.  This intended use/effect has been given the proper patentable weight, specifically the examiner has found the exact same “configuration”, i.e. scan speed, as disclosed by applicant that provides the claimed result and therefore this must read on the claimed controller.  Put a different way, the claimed effect is an inherent/latent effect of the disclosed scan rate, i.e. the same scan rate will provide the same result when applied to the same tissue.   Applicant should review MPEP sections 2112 and 2145 regarding inherent and latent properties/features/characteristics. 
It is seemingly applicant’s position that because Aria doesn’t explicitly disclose providing the same effect in the same material, that it can’t read on a controller configured to provide the effect.  The examiner whole-heartedly disagrees.  However, even if this is the case, then clearly Knox which does explicitly teach the same desired effect of maintaining the energy profile below the breakdown threshold of ophthalmic material, would provide motivation to a POSITA to maintain the energy profile, including the scan rate, below this threshold.  Furthermore, while Knox doesn’t explicitly teach specifically teach scanning multiplexed beams it does teach scanning beams at the same scan rate disclosed by applicant (Par 0048 of Knox).  Applicant has provided no evidence or explanation as to why it would not be obvious to scan multiplexed beams at the same rate as a single beam to achieve the same/similar result.   From a common sense stand point, if scanning a single beam at this scan rate provides the desired result, then at the very least trying this scan rate with multiple beams would be obvious to achieve the same effect, as this is seemingly a duplication of parts.  Clearly, the desire of Knox is to maintain the energy profile below a breakdown threshold of ophthalmic material, therefore it would be obvious to modify the energy profile of Aria, including scan speed and direction, to achieve a known effect in a specific type of material/tissue (as discussed in Knox).  
Applicant is reminded that attacking references individually when the rejection is  based on a combination of references is improper.  Applicant’s issue with Aria is that it doesn’t explicitly teach the claimed effect on the specific type of tissue claimed, even though it 1. teaches the same effect on extremely similar material, i.e. optically transparent materials, just not explicitly ophthalmic tissue and 2. teaches a controller that controls/adjusts the laser source to emit the exact same laser parameters that provide the claimed effect 3. Explicitly teaches that the laser parameters are chosen based on specific material properties and processing/treatment requirements.  While the examiner continues to maintain that the teachings of Aria are sufficient to read on the claimed controller configured to provide the claimed effect in a material (even though that material is never specifically mentioned).  However, based on this material never being specifically mentioned by Aria, the examiner provided an alternative 103 rejection that incorporated the explicit teaching that this claimed effect (maintaining an energy profile below a breakdown threshold) is a known and desired effect for the treatment of the desired material/tissue (ophthalmic material), as taught by Knox.  However, applicant’s issue with Knox is that it doesn’t teach scanning a multiplexed beam (only a single beam).  The examiner fully admits that Knox fails to teach scanning a multiplexed beam (otherwise it would be a 102 and not used as a secondary reference in a 103), but applicant fails to argue why the scanning rate and scanning direction of a single beam would not apply to scanning of multiple beams. 
It seems to be applicant’s position that a controller configured to perform a function, in this case “to maintain an energy profile below the breakdown threshold of an optical ophthalmic material", must always, in every single situation, be configured to provide this function, i.e. there exists no configuration of the controller that does not provide the function.  The examiner disagrees, as a controller can be configured to provide lots of different functions and so long as one of those configurations, i.e. a specific combination of laser parameters that is controlled/adjusted by the controller, provides the claimed function/result then the claim is met. 
In response to applicant’s argument that the examiner’s conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning. But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant’s disclosure, such a reconstruction is proper. See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).  Aria explicitly teaches treating an optically transparent material “by keeping the intensity low enough so ablation does not occur by high enough to nonlinear absorption to occur” (Par 0142), i.e. below a breakdown threshold of the material.  Furthermore, Aria discloses the exact laser parameters that achieve this function in ophthalmic material, as well as making it clear that the laser parameters are chosen based on the material being treated/processed and the desired results of the treatment/processing, but Aria is silent to explicitly treating/processing ophthalmic material.  Therefore, Knox is brought in to show that it is known to provide this same effect, i.e. maintaining an energy profile below a breakdown threshold, with ophthalmic material.  There is absolutely no improper hindsight used by the examiner, as the motivation is found within Aria itself, which makes it clear a POSITA would choose their laser parameters based on the desired material and desired treatment.  Since this type of treatment is already known for ophthalmic material, as taught by Knox, it would be obvious to modify Aria to provide the same energy profile, i.e. below a breakdown threshold, specifically in ophthalmic materials, as taught by Knox.  It’s unclear to the examiner why applicant believes impermissible hindsight was used, as everything in the rejection came from the references themselves. 
Regarding applicant’s arguments to claim 9, these arguments have been considered but they are not persuasive.  Applicant’s own specification attributes this function of angular offsetting to the rotation of a half-wave plate.  Aria discloses the exact same structure (Par 0126) and therefore is at least capable of providing this function.  Furthermore Par 0170 explicitly teaches that the “marks” formed by the laser beam can be formed at other angles with respect to the material, seemingly teaching angular offset or the capability of angular offset.
To summarize, it is the examiner’s position that reciting a controller configured to achieve a specific result in a specific material does not in and of itself structurally distinguish/differentiate that controller from the same controller that is merely silent regarding the result and/or tissue (or explicitly recites being used for a different effect or on a different type of tissue).  Applicant insists that this is a specific structural configuration of the controller, but never once explains (either in the arguments or the specification) what is specifically required to meet this structure.  This gets particularly confusing when the prior art teaches the same result (below a breakdown threshold) in similar/same material (optically transparent/ophthalmic) as well as the same laser parameters disclosed by applicant, and applicant insists that this cannot be considered a controller configured in the same manner.   A controller is considered to be configured to provide a desired result in a specific material even if the reference is silent to the desired result/effect and/or material, so long as the specific controller performs the steps/procedure that then result in the desired effect if/when the device is used for the specific material/tissue. Specifically, applicant is required to describe HOW the specific result/effect is achieved, i.e. algorithm or steps/procedure, therefore if the prior art explicitly teaches performing the same algorithm or steps/procedure, in this case scan speed and direction, that necessarily result in the claimed effect when used on the specific tissue, then clearly this controller is configured to perform the same effect,  or applicant has not sufficiently disclosed what provides the effect. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-10 and 13-16 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
The limitation “the at least one controller is also configured to regulate the scanner for adjusting the relative speed and direction of the focal spots in the optical ophthalmic material to maintain the energy profile below the breakdown threshold of the optical ophthalmic material”.  It is emphasized that this limitation was NOT in the originally filed claims.  In their response filed 9/30/2021, applicant cites Pars 0032 and 0050 as providing support for this limitation, but these paragraphs (and all of the other paragraphs in the specification) fail to specifically tie the control of the scanner to maintaining the energy profile below the breakdown threshold.  Specifically, nowhere does the specification explain how the control of the scanner is responsible for this function.  For example, at what speed and/or direction does the controller adjust the scanner to in order to maintain the energy profile below the breakdown threshold?  This is simply never discussed in the specification.
Applicant should review MPEP 2163 and 2161.01 which makes it clear that “original claims may lack written description when the claims define the invention in functional language specifying a desired result but the specification does not sufficiently describe how the function is performed or the result is achieved. For software, this can occur when the algorithm or steps/procedure for performing the computer function are not explained at all or are not explained in sufficient detail (simply restating the function recited in the claim is not necessarily sufficient). In other words, the algorithm or steps/procedure taken to perform the function must be described with sufficient detail so that one of ordinary skill in the art would understand how the inventor intended the function to be performed. See MPEP §§ 2163.02 and 2181, subsection IV.”
[Claim 9] Applicant has amended the claim to recite a beam multiplexer arranged for a specific function.  The examiner contends that attributing this functional limitation to a general “beam multiplexer” is much broader than what applicant has possession of. It is noted/emphasized that a beam multiplexer is a very broad/general class of optical elements/arrangements that function to split a beam into multiple beams.  There are many different types of optical elements and many different arrangements that can all be considered beam multiplexers.  However, when reviewing applicant’s specification it appears as if the claimed function of angularly offsetting the beams is achieved by very specific (and unclaimed) optical elements that are configured in a very specific manner.  Specifically Pars 0031-33 make it clear that this angular offset is achieved by rotating a half-wave plate or tilting a reflector, none of which is recited in the claims.  The examiner contends that this amounts to a genus being claimed (any beam multiplexer that achieves this function) when applicant only has possession of a very narrow species.  The two disclosed embodiments (rotating half-wave plate and tilting reflector) do not amount to a representative number of species to demonstrate that applicant had possession of the genus; see MPEP 2163.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 and 13-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
[Claim 1] It is unclear what is required (from the prior art) in order to read on the limitation “the at least one controller is also configured to regulate the scanner for adjusting the relative speed and direction of the focal spots in the optical ophthalmic material to maintain the energy profile below the breakdown threshold of the optical ophthalmic material”.  How does the limitation of “to maintain the energy profile below the breakdown threshold of the optical ophthalmic material” limit the structure of the scanner and controller?  Specifically, what specific speed and direction of the scanner maintains the energy profile below the breakdown threshold of the optical ophthalmic material?  
For examination purposes, it is emphasized that the material worked upon does not limit the structure of the device; MPEP 2115.  Specifically “to maintain the energy profile below the breakdown threshold of the optical ophthalmic material” is considered intended use, as it is not clear how if/how it further limits the structure of the controller and scanner.  Specifically, as long as system taught by the prior art laser operates at the same/similar scan speeds, the examiner contends that the device is capable of providing the claimed function.  In particular, it is clear that the laser parameters are responsible for the effect produced/generated in tissue, i.e. whether or not a breakdown threshold is reached.  Therefore, the same parameters must provide the same results. 
It is emphasized that intended use/functional language does not require that reference specifically teach the intended use of the element.  A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.
[Claim 9] Applicant has amended the claim to recite “in which the beam multiplexer is arranged for… and the objective lens having an optical axis is arranged for…”, but it is unclear if/how this function language serves to further limit the structure of the beam multiplexer.  According to claim 7, the beam multiplexer requires two beam splitters which are the only structural elements required by the claim beam multiplexer.  It is noted/emphasized that a beam multiplexer is a very broad/general class of optics that can include numerous types of optical elements which serve to split a single laser beam into two or more beams.  Therefore, based on the lack of structural elements specifically recited in the claims, it’s unclear if this is merely intended use, i.e. any beam multiplexer with two beam-splitters is capable of providing this function, or if additional and unclaimed structural elements are required to perform this function.  If additional elements (other than the two beam splitters) are necessary in order to perform this function, then applicant is required to claim them. 
Similar issues exist with the claimed objective lens, is any objective lens capable of providing this function or does this require specific structural configuration or structural element?  

Claim Rejections - 35 USC § 102 and/or 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-10 and 13-16 are rejected under 35 U.S.C. 102(a)(1) as anticipated by US 2010/0025387 to Aria or, in the alternative, under 35 U.S.C. 103 as obvious over US 2010/0025387 to Aria in view of US 2009/0005764 to Knox et al.
[Claim 1] A refractive index writing system (Figs. 1 and 5; “changes in the index of refraction” Par 0033 and “material modification” Par 0093) comprising: 
a pulsed laser source (pulsed laser, Fig. 5; at least Pars 0063 and 0103), an objective lens for focusing an output of the pulsed laser source to a focal spot (Par 0107; see focusing objective in Figs. 5B-1, 5B-2, 5C-1, 5C-2, 5C-3) in an optical ophthalmic material (“optically transparent material” Abstract; intended use MPEP 2115), and a scanner (scanner and system; Fig. 5) for relatively moving the focal spot with respect to the optical ophthalmic material at a relative speed and direction along a scan region (at least Par 0104) for writing one or more traces in the optical ophthalmic material defined by a change in refractive index (“changes in the index of refraction” Par 0033 and “material modification” Par 0093); 
a beam multiplexer (multi-focus beam generator Fig. 5 with different embodiments shown in Figs. 5b-1 to 5c-3; Pars 0103-116) for dividing the output of the laser source into at least two working beams that are focused by the objective lens to focal spots that are at least one of temporally and spatially offset within the optical ophthalmic material (“time delay between pulses” relates to temporal offset and at least the scanning relates to spatial offset); and 
at least one controller (controller Fig. 5) configured for controlling at least one of the temporal and spatial offset between the focal spots of the working beams (“The controller may be in communication with the multifocus generator, scanner, and optics for dynamic adjustment, calibration, and other operations.” Par 0133); 
wherein the scanner is adjustable for setting the relative speed and direction of the focal spots (Par 0132) for maintaining an energy profile within the optical ophthalmic material along the scan region above a nonlinear absorption threshold of the optical ophthalmic material and below a breakdown threshold of the optical ophthalmic material at which significant light scattering or absorption degrades the intended performance of the optical ophthalmic material (“by keeping the intensity low enough so ablation does not occur but high enough for nonlinear absorption to occur” Par 0142.  This is also clearly intended use; see MPEP 2115.  The examiner contends that Aria teaches the same scan speeds as applicant and is therefore capable of the claimed intended use); and 
the at least one controller is also configured to regulate the scanner (“The controller may be in communication with the multifocus generator, scanner, and optics for dynamic adjustment, calibration, and other operations” Par 0133) for adjusting the relative speed and direction of the focal spots in the optical ophthalmic material to maintain the energy profile below the breakdown threshold of the optical ophthalmic material (inherent to the scan speeds explicitly disclosed by Aria; see explanation below).
The examiner contends that Aria discloses all of the necessary structure required to be capable of performing the claimed intended use.  However, if applicant disagrees, it is abundantly clear when reading Aria (as a whole) that the laser parameters, including scanning speed, are selected based on the specific material properties and processing requirements (See at least Pars 0108, 0130, 0132, 0136 and 0226), i.e. the laser parameters and scan speeds are result effective variables based on the material and desired processing/treatment of the material.  However, the reference fails to explicitly teach treating an ophthalmic material, and therefore doesn’t explicit teach “to maintain the energy profile below the breakdown threshold of the optical ophthalmic material”.  However, in the same field of endeavor, specifically writing refractive index changes into optically transparent materials, Knox makes it clear that “success with creating refractive structures in hydrogel materials led us to explore whether similar type structures could be created in ocular tissues” and “we adapted our femtosecond micromachining approach with hydrogel materials to carry out IRIS in biological tissues.” (Pars 0008, 0039, 0061 and 0069), specifically polymeric hydrogels.  Therefore, based on the explicit teaching of Knox that it is known to use the same/similar laser systems/methods to write refractive index changes in both optically transparent polymeric materials and ophthalmic materials, it would have been obvious for one of ordinary skill in the art to try using the laser system/method taught by Aria on other optically transparent materials, including ophthalmic tissue, as taught by Knox.  Furthermore, Aria explicitly teaches selecting/adjusting the operational parameters based on the material being treated and the processing requirements, making it clear that the laser system/method can be used on different materials and for different processing requirements, i.e. treatments.    
[Claim 2] Arai discloses a pulse repetition rate between about 10kHz and 50 MHz and pulse duration between about 50 fs and 500 ps (Par 0053).  In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists; MPEP 2144.05. Arai fails to teach the claimed pulse energy.
Knox discloses that the same exact laser parameters (as claimed) are the preferred parameters in order to achieve refractive index change in ophthalmic material (Pars 0045-48 of Knox).  Therefore, it would have been obvious to one of ordinary skill in the art to modify the laser system/method taught by Arai to specifically use/include the laser parameters taught by Knox, specifically when treating ophthalmic tissue.  Again, Aria makes it clear that that laser parameters are chosen/selected based on the type of tissue and treatment. 
[Claim 3] Aria discloses a polarizing beamsplitter (Figs. 5C-1 and 5C-2).
[Claim 4] At the very least, the beam multiplexers taught by Arai are arranged to distinguish the two beams by a temporal offset, i.e. time delay (Pars 0103 and 0110) and an angular/spatial offset; Par 0111)
[Claims 5 and 13-16] The examiner considers the telescope/lens combination (located between the polarizing beamsplitters) as shown in Figs. 5B-1, 5B-2, 5C-1 and 5C-2 to read on the claimed beam shaper (“The p-polarized light was expanded with a telescope, and an optional lens introduced divergence into the beam.” Par 0126); The examiner interprets “expanded” as elongated and “divergence” as spherical aberration.  Specifically, applicant’s own specification states “a beam shaping optic 66, which can take the form of a telescope” (Par 0041), which is the same beam shaper taught by Arai. Furthermore, Arai discloses “the means for irradiating comprises a non-spherical optical component for producing an elongated beam and for projecting the elongated beam along the first irradiation direction” (Par 0314), which at the very least explicitly teaches a beam shaper for elongating at least one of the focal spots in a direction of propagation.  See also Par 0139 which discloses including optical components that generate an elliptical component to the overall beam shape.
The examiner contends that the discloses “non-spherical optical component for producing an elongated beam” includes a spherical aberration compensation plate, but if applicant disagrees, the examiner takes official notice that these plates are commonly known type of “non-spherical optical component” that provide the desired beam shape and it would be obvious to include this specific type of non-spherical optical component. 
If applicant continues to disagree, see alternative 103 rejection to Blumenkranz below.
[Claim 6] The focusing objective (Figs. 5B-1, 5B-2, 5C-1, 5C-2, 5C-3) is configured to collectively focus both beams (S and P beams) to focal spots within the optical material (Par 0110.  For example, see focal spots 13 and 14 in Fig. 2 or lines 21 in Fig. 3; Pars 0098-99).
[Claim 7] The beam multiplexers, as shown in Figs. 5B-1, 5B-2, 5C-1, 5C-2, 5C-3, show a first and second beamsplitter, as claimed. 
[Claim 8] Arai discloses “the received laser beam was split into two beams with a polarization beam splitter (PBS). The power ratio between the two beams was adjustable with a 1/2 wave plate before the PBS.” (Par 0126).  The adjustable ½ wave plate is interpreted as the claimed polarization rotator. 
[Claim 9] Again based on the 112, 2nd rejections above, it is unclear what specific structural elements are required/responsible for the claimed function.  The examiner contends that Arai discloses all of the necessary structure to be capable of the claimed intended use; see Figs. 5B-1, 5B-2, 5C-1, 5C-2, 5C-3 and Pars 0103-116.  It appears that based on applicant’s own specification “the different polarization orientations of the two aligned working beams 20 and 22 also allow for subsequent angular or spatial separation of the two beams.” (Pars 0031 and 0033).  Since Arai discloses two beams with two different polarizations orientations (S and P) that are orthogonal to each other, i.e. angular offset from each other, which are then focused to two different depths, the system is at least capable of performing the claimed function; See Pars 0112, 0126 and 0170.  
[Claim 10] The examiner considers the telescope/lens shown in Figs. 5B-1, 5B-2, 5C-1 and 5C-2 to read on the claimed optic, and is capable of providing the claimed function.  It is emphasized that Arai explicitly teaches an aspheric objective lens (Par 0126). 

Claims 5 and 13-16 are rejected under 35 U.S.C. 103 as being unpatentable over Arai and Knox as applied to claim 1 above, and further in view of US 2006/0195076 to Blumenkranz et al.
Arai and Knox are discussed above, but it is unclear whether or not these references teaches the claimed beam shaper.  However, in the same field of endeavor, Blumenkranz discloses “producing an elongated focusing column (as opposed to just a discrete number of focal points) using: (1) non-spherical (aspherical) optics, or (2) utilizing spherical aberrations in a lens with a high F number, or (3) diffractive optical element (hologram)” (Par 0061).  Therefore, making it clear that there are many ways to produce an elongated beam and it would be obvious to try any of the disclosed optics, specifically an optic that introduces spherical aberrations into the beam, as this is merely choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success.  Furthermore, the amount of elongation is considered a mere routine optimization of a result effective variable, and it would be obvious to a POSITA to elongate the beam to achieve the desired results for the specific material and treatment. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Lynsey C Eiseman whose telephone number is (571)270-7035. The examiner can normally be reached M-F 8:30 to 4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Jackson can be reached on 571-272-4697. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LYNSEY C Eiseman/Primary Examiner, Art Unit 3792